Citation Nr: 0839090	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-22 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
shoulder tendinitis.

2.  Entitlement to an initial compensable rating for a 
chronic skin condition with pruritis.

3.  Entitlement to an initial compensable rating for sleep 
apnea, post-left lung pneumothorax.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for the issues 
on appeal, assigning noncompensable ratings for each.  

In September 2008, the veteran appeared and testified at 
videoconference hearing at the Reno RO.  The transcript is of 
record.  

The issue of entitlement to an initial compensable rating for 
sleep apnea is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right arm range of motion is essentially 
limited to shoulder level due to manifestations of pain from 
his service-connected right shoulder tendinitis.  

3.  The veteran's service-connected skin condition is 
manifested by intermittent pruritis and is treated with 
topical moisturizers and Zyrtec.  There are rarely visible 
manifestations of this condition.  

CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but no 
greater, for right shoulder tendonitis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 
4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 
5201, 5202 (2008).

2.  The criteria for a compensable rating for a chronic skin 
condition with pruritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.118, 
Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In September 2008, the 
veteran appeared for a videoconference hearing before the 
undersigned at the Reno RO.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

Increased ratings

The veteran seeks initial compensable ratings for his 
service-connected right shoulder tendinitis and skin 
condition.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The Board notes that a disability may be rated by analogy 
when there is not a diagnostic code that sets forth criteria 
for assigning disability evaluations for the exact disability 
suffered by the veteran.  When an unlisted condition is 
encountered, it is permissible to rate that condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.

It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.



Right shoulder tendinitis

The veteran contends that he is entitled to an initial 
compensable rating for his service-connected right shoulder 
tendinitis as he is unable to lift his right arm higher than 
at a horizontal level.  He is right shoulder dominant and has 
consistently reported significant pain upon reaching is arm 
above his head.  

The veteran's right shoulder tendonitis is currently rated 
under Diagnostic Code 5024, located in 38 C.F.R. § 4.71a.  
This is the rating code for tenosynovitis, which provides 
that the disease will be rated on limitation of motion of the 
affected part, as degenerative arthritis.  Degenerative 
arthritis is rated under Diagnostic Code 5003, also located 
in 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The average normal range of the shoulder forward elevation 
(flexion) is from 0 to 180 degrees; the average normal range 
of shoulder abduction is from 0 to 180 degrees; and the 
average normal range of shoulder external and internal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In rating musculoskeletal disabilities of the extremities, a 
distinction is made between major (dominant) and minor 
extremities.  As the veteran is right-handed, his right 
shoulder is the major extremity.

The Diagnostic Code for rating shoulder disability based on 
limitation of motion is 5201, which provides a 20 percent 
rating when motion of either arm is limited to shoulder 
level, a 30 percent rating when major arm motion is limited 
to midway between the side and shoulder level, and a 40 
percent rating when major arm motion is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5202, for the major arm a 20 percent 
rating is granted if: there is malunion, with moderate 
deformity, or if there are recurrent dislocations of the 
major arm at the scapulohumeral joint, with infrequent 
episodes and guarding of movement only at shoulder level.  A 
30 percent rating is warranted if there is malunion with 
marked deformity, or if there are recurrent dislocations of 
the major arm at the scapulohumeral joint, with frequent 
episodes and guarding of all arm movements for the major arm.  
A 50 percent rating is granted for fibrous union of the major 
arm.  A 60 percent rating is warranted for nonunion (false 
flail joint) of the major arm.  An 80 percent rating is 
warranted for loss of head of (flail shoulder) of the major 
arm.

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the evidence of record 
does not demonstrate ankylosis of the scapulohumeral 
articulation or impairment of the clavicle or scapula, 
Diagnostic Codes 5200 and 5203 are not for application.  38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5203 (2008).

The Board also notes that the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  See 38 C.F.R. § 4.14.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the veteran's reports of pain 
have been considered in conjunction with the Board's review 
of the limitation of motion diagnostic codes.

The Board has reviewed the evidence throughout the rating 
period in question.  Such evidence includes an August 2006 VA 
examination, which found right shoulder tendinitis with 
possible impingement syndrome present.  The veteran reported 
no baseline pain in his shoulder when sitting.  Weakness and 
stiffness was noted, especially when the veteran attempted to 
move the shoulder above the horizontal.  The veteran reported 
no swelling, heat, redness, or instability.  He reported that 
it occasionally locked, and that he had difficulty moving it 
in certain directions or above a certain degree of motion due 
to pain.  The examiner indicated that he was unsure as to 
whether the shoulder actually locked, but did note 
fatigability and lack of endurance in the right shoulder.  

The veteran further reported that he has flare-ups two times 
monthly that are rated at a 6 or 7 on a scale of 1 to 10, 
with 10 being the most severe pain.  The flare-ups were noted 
to last a few minutes until the veteran moved his shoulder 
out of the painful motion that initially caused the flare-up.  
The veteran's flare-ups were precipitated by any motion above 
the horizontal, but were of minimal impact if he does not 
lift above the horizontal.  

Upon physical examination, the veteran's had right shoulder 
flexion to 110 degrees, abduction to 112 degrees, internal 
rotation to 90 degrees, and external rotation to 90 degrees.  
The examiner noted that repetitive movement of the right 
shoulder did not cause any additional loss of range of 
motion, but function was additionally limited by pain 
following repetitive use.  The examiner found that the pain 
caused major functional impact and DeLuca was positive in the 
right shoulder.  The examiner diagnosed right shoulder 
tendinitis diagnosis with possible impingement syndrome, and 
indicated that there was no evidence of degenerative 
arthritis in the right shoulder joint.  

At his September 2008 hearing, the veteran testified that he 
was unable to lift his arm all the way above his head due to 
pain.  He reported no weakness in the right shoulder as he 
tries to use his left arm for everything.  The veteran was 
reluctant to extend his arm all the way as he is afraid of 
further damaging it.  He further noted that his right 
shoulder tendinitis affects his daily life.  

Given the evidence as outlined above, the Board finds that 
throughout the rating period on appeal the veteran's 
disability picture, when considering additional functional 
limitation due to pain, most nearly approximates the next-
higher 20 percent evaluation under Diagnostic Code 5201, for 
limitation of right arm motion at shoulder level.  Indeed, 
the veteran has consistently reported difficulty in lifting 
his shoulder above horizontal, and he has reported difficulty 
in throwing, raising his arm above his head, and performing 
other daily activities due to his disability.  

The veteran is not entitled to a rating in excess of 20 
percent for his service-connected right shoulder tendinitis 
for any portion of the rating period on appeal as there is no 
evidence limited motion in the right arm to midway between 
the side and shoulder level, recurrent dislocation of the 
scapulohumeral joint, or malunion of the humerus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Skin condition

The veteran seeks an initial compensable rating for his 
chronic skin condition with pruritis.  

The veteran's skin condition is currently rated under 
Diagnostic Code 7806, located in 38 C.F.R. § 4.118, which 
provides rating criteria for dermatitis or eczema.  Although 
the veteran has not been specifically diagnosed as having 
dermatitis or eczema, these skin conditions have the 
symptomatology most closely analogous to the service-
connected disability.  See 38 C.F.R. § 4.20.  While the 
veteran has been service connected for a general "chronic 
skin condition with pruritis," the Board notes that rating 
the veteran's disability under Diagnostic Code 7806 is also 
appropriate according the directives contained in Diagnostic 
Code 7813.  This code provides rating criteria for 
dermatophytosis and provides that ringworm and other skin 
disabilities such as jock itch should be rated based on 
disfigurement of the head, face or neck, scars or dermatitis, 
depending upon the predominant disability.  As the 
predominant disability is a skin irritation with pruritis 
that comes and goes with no permanent scar or disfigurement, 
the Board finds that dermatitis is the most predominant 
disability.  See Diagnostic Code 7813, located in 38 C.F.R. § 
4.118.

Under Diagnostic Code 7806, assignment of the next-higher 10 
percent rating requires evidence that at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas be 
affected by dermatitis or eczema, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past 12-month period.

The evidence of record throughout the rating period on appeal 
includes an August 2006 VA examination.  At that time, the 
examiner found no abnormalities of the skin on the veteran's 
forearms, but they were pruritic and the veteran was noted to 
scratch them frequently during the course of the examination.  
The examiner noted that the rest of the veteran's skin was 
free of symptoms and abnormalities.  The veteran used topical 
moisturizers and Zyrtec to treat this condition.  There were 
no systemic symptoms noted and a rash was only rarely 
visible.  The examiner found no excoriations visible, and 
there was no scarring or other disfigurement noted.  
Ultimately, the examiner found no physical findings regarding 
the veteran's skin condition.  He was diagnosed as having 
pruritis of both forearms of unknown etiology.  

Following review of the evidence of record, the Board finds 
that the evidence does not support assignment of a 
compensable evaluation for his service-connected chronic skin 
condition with pruritis.  Indeed, there is no evidence of 
symptoms comparable to those of eczema or dermatitis, and his 
condition has not been found to affect 5 percent of the 
veteran's entire body or exposed skin.  Further, there is no 
evidence that the veteran treats this condition with 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  In fact, the veteran uses 
topical moisturizers and Zyrtec to treat his symptoms.  The 
objective evidence of record does not indicate any visible 
manifestations of the veteran's condition.  He reports 
itching on his forearms, and has been noted to have evidence 
of excoriation, but this is not sufficient to warrant a 10 
percent rating under the relevant diagnostic code.  

The Board acknowledges the veteran's September 2008 hearing 
testimony, in which he complains of skin symptomatology.  
Moreover, he is competent to report such symptoms.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, as explained above, 
the criteria for the next-higher evaluation have not been 
objectively demonstrated.  Accordingly, a compensable rating 
for his service-connected chronic skin condition with 
pruritis is not warranted for any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Extraschedular considerations

The veteran does not assert that he is totally unemployable 
because of his service-connected right shoulder tendinitis or 
skin condition, nor has he identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of these service-connected 
disabilities.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
right shoulder tendinitis or skin condition, the Board finds 
that the evaluations currently assigned adequately reflect 
the clinically established impairment experienced by the 
veteran.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
these disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

A 20 percent rating is awarded for the veteran's service-
connected right shoulder tendinitis, subject to the laws and 
regulations governing the award of monetary benefits.  

An initial compensable rating for the veteran's service-
connected skin condition is denied.  


REMAND

The veteran's sleep apnea is rated using criteria found at 38 
C.F.R. § 4.97, Diagnostic Code 6847.  He was assigned a 
noncompensable rating.  Under the regulations, a 30 percent 
rating is assigned for persistent daytime hypersomnolence.  A 
50 percent rating is assigned upon a showing of sleep apnea 
requiring the use of a breathing assistance device such as 
the CPAP machine.  A 100 percent rating is assigned when 
there is evidence of chronic respiratory failure with carbon 
dioxide retention or cor pulmonale; a 100 percent rating is 
also for assignment when a tracheostomy is required.

In July 2006, the veteran underwent a sleep study.  He was 
diagnosed with mild, obstructive sleep apnea.  It was 
recommended that his treatment include a progressive weight 
loss program, avoidance of alcohol and sedatives, and 
avoidance of excessive fatigue.  No mention was made 
regarding daytime hypersomnolence.  

At the August 2006 VA examination, the veteran reported some 
mild hypersomnolence as he falls asleep during the day due to 
his sleep apnea.  The veteran was noted to have a history of 
a chest wall injury in a 1992 motor vehicle accident, which 
resulted in a puncture of the left lung.  It was further 
noted that he had fully recovered from this injury.  

At his September 2008 hearing, the veteran testified that he 
is unable to sleep a full night and he naps during the 
daytime.  

The Board finds that the medical evidence is insufficient to 
render a decision on this issue.  In an effort to ensure that 
the veteran is properly rated, the claim must be remanded to 
schedule a VA examination to determine the current severity 
of the veteran's service-connected sleep apnea.  The Board 
specifically requires a more definite medical assessment of 
the veteran's daytime hypersomnolence.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the current severity of his 
service-connected sleep apnea.  The 
veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses, including pulmonary 
function tests if deemed necessary.  The 
examiner should specifically assess the 
current level of the veteran's daytime 
hypersomnolence.  

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


